Action to recover damages for personal injuries caused by falling on a defective sidewalk in front of the appellant’s premises in the city of New Rochelle. Order of the County Court of Westchester county affirming a judgment of the City Court of New Rochelle in respondent’s favor and also affirming an order of said City Court denying appellant’s motion for a resettlement of said judgment affirmed, with costs. No opinion. Lazansky, P. J., Scudder, Tompkins and Davis, JJ., concur; Johnston, J., dissents and votes for reversal and a new trial, with the *545following memorandum: Plaintiff claimed she was injured by reason of defendants’ negligence in maintaining a defective cover on a drain which extended across the sidewalk in front of the premises owned by defendant Bowery Savings Bank. The court charged that if plaintiff were injured by reason of snow and ice on the sidewalk the defendant city, under its charter, was not liable, because it was the duty of the defendant bank to keep the sidewalk clear of snow and ice. The court further charged that it was for the jury to determine if the defendant bank removed the snow and ice within a reasonable time. It is not disputed the charge was erroneous, but it is claimed the error was corrected when the court, in response to a request, charged if plaintiff fell because of the presence of ice and snow defendant bank was not liable. In view of the charge I do not believe the jury had a clear understanding of the issue, and that in the interest of justice the judgment should be reversed and a new trial had.